OPINION — AG — ** MEMORIAL — STATE PROPERTY — PUBLIC EXPENSES ** THE OKLAHOMA PLANNING AND RESOURCES BOARD HAS BEEN ASKED TO GIVE ITS PERMISSION FOR THE ERECTION OF A MONUMENT OR MEMORIAL IN ONE OF THE STATE PARKS UNDER THE BOARD'S JURISDICTION, SAID MONUMENT TO BE A MEMORIAL TO A PROMINENT FAMILY OF THIS STATE. THIS MONUMENT IS TO BE ERECTED WITHOUT COST TO THE STATE, AND IS TO BECOME PROPERTY OF THE STATE WHEN ERECTED. HAS THE OKLAHOMA PLANNING AND RESOURCES BOARD AUTHORITY TO PERMIT THE ERECTION OF SAID MONUMENT, AND TO ACCEPT IT AS THE PROPERTY OF THE STATE; AND IF NOT, WHAT ENABLING LEGISLATION WOULD BE NECESSARY ? — AFFIRMATIVE (GIFT, CONDITIONS, STATE PROPERTY, ACCEPTANCE) CITE: 74 O.S. 351B [74-351B], 74 O.S. 356.2 [74-356.2] (RICHARD M. HUFF)